Citation Nr: 0214134	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-19 266	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to July 
1969, including service in the Republic of Vietnam from 
November 1965 to November 1966, and from 1967 to 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  That decision granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned an initial rating evaluation of 50 percent for 
that disability.  The claimant appealed, seeking an initial 
rating in excess of 50 percent for his service-connected 
PTSD.  

This case was previously before the Board in April 2001, and 
was remanded to the RO for additional development of the 
evidence, to include obtaining all private and VA treatment 
records identified by the claimant, to afford him another VA 
PTSD examination, with specific medical opinions, and for 
notice and compliance with the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  The actions 
requested in the Board's April 2001 remand order have been 
satisfactorily completed, and the case is now before the 
Board for further appellate consideration. 

In its April 2001 remand order, the Board noted that in his 
February 2001 Statement of Accredited Representative (VA Form 
646), the veteran's representative indicated that the veteran 
was seeking a total disability rating based on individual 
unemployability due to service-connected disability, as well 
as service connection for drug and alcohol abuse, and 
referred those matters to the RO for appropriate action.  The 
Board's review of the record shows that no appropriate action 
has been taken by the RO, and those matters are again 
referred to the RO for appropriate action.  


There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107].  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The record shows that the claimant and his 
representative were notified of the provisions of the VCAA in 
the Board's April 2001 remand order, copies of which were 
provided the claimant and his representative, and by RO 
letter of May 17, 2001.  In addition, the RO letter of May 
17, 2001, informed the claimant of the evidence needed to 
support his claim, and asked him to complete and submit 
medical record release authorizations (VA Forms 21-4142) 
identifying the names, addresses and dates of treatment or 
examination by any non-VA health care providers, so that the 
RO could request those records, and that the RO would request 
any VA medical records identified by the claimant.  The 
record shows that  the veteran has been informed of the 
evidence needed, and which evidence identified would be 
obtained by VA and which must be provided by the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Final regulations to effectuate the VCAA were published on 
August 29, 2001, with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address the 
reopening of a claim, the revised regulations pertaining to 
such claims are inapplicable to this appeal.  

The record shows that upon receipt of the veteran's original 
application, the RO requested the veteran's service medical 
records, and asked him to complete and submit a PTSD 
Questionnaire, and to submit medical records of all 
postservice treatment for his claimed disability.  The RO 
further obtained the requested verification of the veteran's 
claimed stressors from the Department of the Navy's Naval 
Historical Center.  The RO has obtained the claimant's 
complete service medical records, service department records 
verifying stressful incidents reported by the claimant, and 
all private and VA medical records identified by the 
claimant, including all treatment records from the VetCenter 
in Morgantown.  In addition, the record shows that he has 
been afforded comprehensive VA PTSD examinations in April 
1998 and in July 2000; and that he has declined a personal 
hearing at the RO or before the Board.  

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claims has been fully met.  The record shows 
that the RO has requested the veteran's treatment records 
from the health care providers or treatment facilities which 
the veteran has identified and authorized VA to obtain, and 
that the RO has notified the veteran of the actions taken.  
The appellant is aware of the information and evidence 
required to substantiate his claims and of the provisions of 
the VCAA.  In view of the extensive factual development in 
this case, as shown by the Board's April 2001 remand order 
and the record in this case, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
in substantiating the claims addressed in this decision.  
38 U.S.C. §§ 5103, 5103A(a)(2) (West Supp. 2002).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
has been fully met. 

2.  Effective in February 1998 and subsequently, the 
veteran's service-connected PTSD is manifested by moderate 
symptoms and moderate difficulty with social, or occupational 
functioning, without objective clinical findings of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; current impairment of impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
inability to establish and maintain effective relationships, 
or more than moderate difficulty in adapting to stressful 
circumstances (including work or a worklike setting such as 
to warrant assignment of the next higher evaluation.  

3.  The veteran's service-connected PTSD is not manifested by 
unusual or exceptional factors such as marked interference 
with employment or frequent periods of hospitalization such 
as to render inapplicable the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 1155, 5107(a) 
(West 1991 & Supp. 2002; 38 C.F.R. § 3.321(b)(1), Part 4, 
§ 4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history and evaluation of the 
veteran's service-connected PTSD.  This case addresses the 
assignment of an initial rating for disability following an 
initial award of service connection for PTSD.  In such cases, 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disability 
at issue from the date of the initial rating evaluation.  
Fenderson, id.

The record shows that the claimant served on active duty from 
June 1961 to July 1969, including service in the Republic of 
Vietnam from November 1965 to November 1966, where he was 
assigned to the 1066th Medium Boat Company as a Watercraft 
Operator (61B), and from 1967 to 1968, when he was assigned 
to the 455th Medium Board Company in the same rate.  He was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.  His original application for VA Compensation benefits 
(VA Form 21-526), received at the RO on February 20, 1998, 
sought service connection for PTSD based upon claimed 
stressors while serving in the Republic of Vietnam.  

The veteran's June 1961 report of service entrance 
examination disclosed no psychiatric abnormalities, while 
routine medical examinations conducted in November 1962 and 
April 1963 showed that his psychiatric evaluation was normal, 
and that the veteran denied any depression, frequent or 
terrifying nightmares, frequent trouble sleeping, or nervous 
trouble of any sort.  His service medical records are silent 
for complaint, treatment, findings or diagnosis of a 
psychiatric disability during his periods of active service.  
At the time of his service separation examination in July 
1969, the veteran again denied any depression, frequent or 
terrifying nightmares, frequent trouble sleeping, or nervous 
trouble of any sort, and his service separation examination 
disclosed that his psychiatric evaluation was normal.  

The record is silent for complaint, treatment, findings or 
diagnosis of PTSD or any other psychiatric disability of the 
claimant between the date of service separation and recent 
treatment at the VetCenter.  Records obtained from the 
Department of the Navy's Naval Historical Center were found 
by the RO to verify the stressful events reported by the 
claimant.  

A report of VA PTSD examination, conducted in April 1998, 
cited the examiner's review of the veteran's claims folder, 
and his family, social, marital, educational, military, 
vocational and medical history.  The veteran stated that he 
dropped out of high school after completing the 11th grade, 
and joined the Army "to see the world"; that he was an NCO 
while in the military; and that he had worked in construction 
since service separation, but left many jobs because they 
failed to keep his interest and because of the need to 
provide health care for his mother, with whom he lived.  In 
addition, he noted that he had last worked in October, at 
which time he ruptured a disc in his back and was currently 
receiving private medical treatment and drawing Workman's 
Compensation benefits.  He indicated that he was twice 
married and divorced, and that he had raised two sons who 
were now grown, married and on their own.  He acknowledged 
that he had begun drinking in Vietnam, and admitted use of 
marijuana and cocaine, but stated that he had discontinued 
steady drinking two years previously, quit using cocaine 
three years previously, and last used marijuana "a couple of 
weeks ago."  He reported that he had been arrested on two 
occasions for offenses involving assault, and served four 
months in jail.  He denied any psychiatric hospitalizations, 
but received counseling at the VetCenter in Wheeling, and 
denied taking any medications.  He stated that he slept 4 to 
5 hours per night, and complained of trouble falling asleep, 
with awakening two or three times, and occasional nightmares 
involving stressful incidents in Vietnam.  He stated that he 
thought about Vietnam every day, and indicated that his 
daydreaming about Vietnam was usually very pleasant.  He 
reported problems with anger, to which he attributed his 
previous legal problems and divorces, and suggested that his 
family was afraid of his anger.  

The veteran related that seeing Orientals, smelling diesel 
fuel, and seeing war movies on television reminded him of 
Vietnam; that he becomes very depressed and agitated; and 
that he considers himself a loner ever though he has four 
friends who are Vietnam veterans.  He reported that he lived 
in a rural area; that he owns a gun and used to hunt but had 
discontinued that activity; that he feels uncomfortable "out 
in the open"; that he is hypervigilant, is startled by loud 
noises, and is uncomfortable in crowds; that he had never 
visited the Vietnam Memorial because of concern that he might 
recognize names; and that he checks the security of his 
household before going to bed and when he wakens at night to 
make sure that his house is safe.  He further stated that his 
mother is sick; that his kids don't come around; and that he 
felt depressed a couple of times a week, and had occasional 
suicidal thoughts.  He stated that he experienced survivor 
guilt; that he does not attend funerals; and that he 
sometimes agrees with a former spouse told him that he was 
uncaring, but indicated that he spends the day taking care of 
his mother.  

Mental status examination disclosed that he was neatly but 
casually dressed, and was cooperative, alert and well-
oriented, with clear and coherent speech and thought 
processes, and no evidence of a gross cognitive dysfunction 
or psychotic process.  His affect was restricted and his 
affect anxious, but his ability to abstract was fair, his 
judgment fair to good, and he denied current suicidal or 
homicidal ideation.  Psychological testing revealed a 
moderate score (26) on the Beck Depression Scale and the 
Mississippi Scale for Combat-Related PTSD score (121) was 
consistent with PTSD.  The examiner stated that the veteran 
met the diagnostic criteria for PTSD, based upon his report 
of traumatic incidents while serving in the riverine navy and 
offshore waters in Vietnam (Criteria A); that he reported 
reexperiencing, including intrusive thought and dreams of 
Vietnam (Criteria B); that he reported avoidance of stimuli 
related to the traumatic events, with numbing, depression, 
and reduced motivation (Criteria C); and that he reported 
hypervigilance, an exaggerated startle response, irritability 
and sleep problems (Criteria D).  The examiner noted that the 
veteran had a past history of mixed substance abuse; that he 
still uses marijuana and occasionally uses alcohol; that it 
is not possible to say how much of his problem is due to his 
substance abuse and how much is due to PTSD; and that he 
would have difficulty functioning in a normal 9 to 5 job, 
with people around, because he appeared to have limited 
tolerance for stressful situations, but might be able to hold 
a job in a nontraditional setting, and was currently 
employable.  The Axis I diagnoses were PTSD, and history of 
substance abuse; no Axis II diagnosis was reported; the Axis 
III diagnosis was trauma to disc last October; Axis IV 
psychosocial stressors were past history of exposure to 
combat, poor social support, and family illness; and the Axis 
V Global Assessment of Functioning (GAF) Score was 55 to 60, 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

Following that examination, a rating decision of November 
1999 granted service connection for PTSD, and assigned an 
initial rating evaluation of 50 percent for that disability, 
effective February 20, 1998, the date of receipt of his 
claim.  The claimant filed a Notice of Disagreement, seeking 
a rating in excess of 50 percent for that disability, and 
taking issue with the adequacy of the April 1998 report of VA 
PTSD examination.  He stated that he had not used any alcohol 
or drugs for the last 10 years; that he was regularly tested 
for drugs or alcohol on the job; and asked that a treatment 
summary be obtained from the VetCenter in Morgantown.  

A treatment summary from a social worker at the VetCenter, 
Morgantown, dated in March 2000, stated that the veteran was 
first seen in January 2000, asking to join the PTSD group, 
and that he had attended 6 group sessions and 2 individual 
sessions to complete a psychosocial history.  The reporting 
clinician stated that he had reviewed the veteran's history 
and the rating decision on appeal; that some of the 
information provided in his VA examination was contradictory 
to the self-reports of the veteran; and that the veteran 
reported that had not been able to work for the last several 
months because of the severity of his PTSD and depression.  
It was further noted that psychological testing administered 
at the VetCenter yielded a score of 39 on the Keane PTSD 
Scale, 139 on the Mississippi Scale for Combat-Related PTSD, 
and 20 on the Beck Depression Inventory; that the scores on 
the Keane PTSD Scale and the Mississippi Scale for Combat-
Related PTSD were similar to scores typically seen in Vietnam 
combat veterans with diagnosed PTSD; that those test scores 
revealed a moderate level of PTSD symptoms which were 
consistent with the veteran's verbal reports in group; that 
those scores were in a range that suggesting that the veteran 
was not exaggerating his symptom report; and that the score 
on the Beck Depression Inventory indicated a moderate level 
of clinical depression, with a low to moderate risk of 
suicide.  In addition, the reporting clinician stated that 
the interview and testing results were highly consistent with 
a continuing diagnosis of PTSD, with major depression 
secondary to PTSD, and were suggestive of a moderate to 
severe current level of PTSD, a level at which there was 
significant interference with social and work activities.  He 
stated that there appeared to be a steady decline in 
functioning and a worsening of symptoms over the past 10 
years; that the present level of functioning represented a 
decline from the impairment level found on the April 1998 
report of VA PTSD examination; and that the veteran's PTSD 
would continue indefinitely at the current symptom level, 
causing him distress, and likely leading to even further 
restriction and impairment of significant activities, 
including work.  He identified the predominant features of 
the veteran's "situation" was PTSD, depression, suicidal 
ideation, and volatile behavior.  The Axis I diagnoses were 
PTSD, moderate to sever, and major depression, recurrent, 
moderate; while there were no Axis II or III diagnoses; Axis 
IV was war zone stressors; and the Axis V GAF score was 45, 
indicative of serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  

A Statement of the Case was issued in March 2000, and the 
veteran perfected his appeal by submission of his Substantive 
Appeal (VA Form 9), in which he declined a hearing at the RO 
or the Board. 

As noted, this case was previously before the Board in April 
2001, and was remanded to the RO for additional development 
of the evidence, to include obtaining all private and VA 
treatment records identified by the claimant, including the 
complete treatment records from the VetCenter, Morgantown; to 
afford the veteran another VA PTSD examination, with specific 
findings and medical opinions; and for notice and compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107].  The actions requested in the Board's April 
2001 remand order have been satisfactorily completed, and the 
case is now before the Board for further appellate 
consideration. 

By RO letter of May 17, 2001, the claimant was informed of 
the evidence needed to support his claim, and was asked to 
complete and submit medical record release authorizations (VA 
Forms 21-4142) identifying the names, addresses and dates of 
treatment or examination by any VA or non-VA physicians or 
health care facilities so that the RO could request those 
records, and that the RO would request any medical records 
identified by the claimant.  Thus, the record shows that the 
veteran has been notified of the information and evidence 
needed to substantiate his claim, and he has been told what 
information and evidence would be obtained by VA and what 
information and evidence must be provided by the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A report of VA PTSD examination, conducted in July 2001, by a 
different VA psychiatric examiner, cited the his review of 
the veteran's claims folder, and the history of the instant 
appeal, as well as his review of the several psychosocial 
histories reported, the clinical findings, the psychological 
testing results, and the diagnoses on the previous VA PTSD 
examination in April 1998.  He cited the veteran's report of 
receiving ongoing treatment at the VetCenter, Morgantown, 
where he is currently seen every two weeks, but is not on any 
medication, and noted that the veteran denied ever taking any 
medication for his nerves, and reported no history of 
inpatient psychiatric care.  

The veteran stated that he didn't go anywhere and didn't want 
to be with anyone; that he used to drink and fight with the 
police and others and was always getting into trouble; that 
he had a short temper and had trouble with controlling his 
temper; that he quit drinking 20 years ago; that he had a 
girlfriend, but did not know how long the relationship would 
last; that he spends most of his time hunting and fishing, 
and that he takes care of his mother and lives with her.  He 
stated that he gets "no sleep" at night and does a lot of 
reading; that if he goes to bed at 3:00 a.m., he wakes up at 
5:00 a.m.; that he thinks about Vietnam every day and 
especially when he sees an Oriental person, or smells diesel 
fuel, but had not had any dreams of Vietnam for the past 6 or 
7 weeks; that he had a hard time maintaining a relationship 
with his sons; that he is irritable and wants to hurt someone 
when he gets mad; that his chronic back pain since his injury 
limited his activities; and that he doesn't eat right or 
regularly, but his weight remains stable; and that all he 
does anymore is fish and hunt.  He stated that his "mood was 
pretty down most of the time", and that he "gets depressed 
quite a bit", but denied alcohol or drug use for the past 20 
years. 

Scores were reported on psychological testing with the Impact 
of Events Scale (35 out of 45), Beck Depression Inventory II 
(42); the Mississippi Scale for Combat-Related PTSD (146), 
and the SCL-90-R (85 out of 90 symptoms).  The examiner 
stated that the veteran's score on the Impact of Events Scale 
indicated a significant impact of his traumatic military 
experiences, while the score on the Mississippi Scale for 
Combat-Related PTSD was well above the cutoff for diagnosing 
PTSD, but represented a rather excessive score suggesting 
some over-reporting, particularly in light of his score of 
121 on the previous VA evaluation, although it was noted that 
a score of 139 was shown on recent testing by a social worker 
at the Morgantown VetCenter.  It was further indicated that 
his score on the Beck Depression Inventory II was also higher 
than on previous testing, suggesting a level of depression 
that was inconsistent with his observed behavior and again 
suggestive of over-reporting, in all probability for 
compensation purposes, while his score on the SCL-90-R (85 
out of 90 symptoms, 69 of which were in the severe range), 
crossed all possible symptom categories and strongly 
suggested gross symptom over-reporting and possible 
malingering.  

Mental status examination disclosed that the veteran was 
adequately and appropriately dressed, with adequate grooming 
and hygiene; that he was alert, cooperative, occasionally 
jovial, and oriented in all spheres, with relevant and 
coherent speech, and no evidence of illogical, obscure, or 
irrelevant speech, no cognitive disorders, spatial 
disorientation, or auditory or visual hallucinations, and no 
psychotic thought processes or behavior, and no evidence of 
gross repudiation of reality or disturbed thought.  He had a 
generally pleasant mood, and a broad range of affect with no 
flattening, no difficulty in abstract thinking, no difficulty 
in understanding complex commands, and no impairment of short 
or long-term memory.  His judgment was unimpaired, his 
behavior was appropriate and controlled, and there was no 
evidence or recent history of impaired impulse control.  

The VA psychiatric examiner noted that despite the veteran's 
complaints of depression, he did not appear overtly 
depressed; that he reported getting 3 to 4 hours of sleep 
nightly, with a history of dreams of Vietnam, but none in the 
past six weeks; that he related a long history of suicidal or 
homicidal ideation, but none in the past year; that he did 
not appear to be a danger to himself or others; and that 
while he reported avoidance of stimuli associated with his 
Vietnam experiences, he was able to hunt using firearms 
without difficulty.  It was noted that the veteran reported 
intrusive recollections and occasional apparent dissociative 
experiences related to his Vietnam memories; and that he was 
capable of carrying out the activities of daily living, 
including maintaining personal hygiene, without difficulty.
In addition, the veteran reported that he currently resides 
with his girlfriend and his mother; that he gets up in the 
morning, drinks coffee, and then usually leaves the house and 
stays out all day.  He stated that he doesn't do much other 
than walk in the winter, and does not socialize, go anywhere 
or do anything, but spends time reading; that his girlfriend 
pays the bills and handles the finances, does the cooking, 
shopping, laundry and cleaning, and "just about everything 
else."  He is able to drive and brings himself to 
appointments on time, but reported aggravation with traffic.  
He stated that he could probably work performing employment 
that did not involve standing, but feels that he is in poor 
physical shape, which the examiner indicated represented a 
significant part of his current problems.  

The Axis I diagnosis was PTSD, mild to moderate; Axis II was 
deferred;, Axis III cited his medical history; Axis IV showed 
limited socialization, limited finances, and caretaking 
responsibilities; and the Axis V GAF score was 55, which the 
examiner stated reflected moderate symptoms or moderate 
difficulty in social, occupational, or school functioning; 
and the veteran was found to be capable of managing his 
affairs and employable.  The examiner further stated that the 
findings on the current VA PTSD examination were consistent 
with the VA examination conducted in April 1998; that the 
veteran continued to meet the diagnostic criteria for PTSD; 
that this disorder did not appear to be significantly worse 
than when diagnosed and reported in April 1998; and that his 
performance on psychological testing suggested deliberate 
over-reporting of symptomatology in order to appear much 
sicker than he is, and possible malingering for compensation 
purposes.  It was noted that the veteran had not been under 
psychiatric care since the April 1998 examination, but 
attended bi-weekly support sessions with a social worker, 
representing his only treatment for PTSD; that he had never 
had a psychiatric hospitalization or taken any kind of 
psychotropic medication to control symptoms; and that the 
veteran acknowledged that he would possibly be employable  if 
accommodations were made for his reported inability to stand 
for long periods of time.

A rating decision of September 2001 continued the 50 percent 
evaluation for service-connected PTSD, based upon the 
additional medical evidence obtained, and a Supplemental 
Statement of the Case was provided the veteran and his 
representative in September 2001 

Outpatient treatment records from the Morgantown VetCenter, 
dated from January 2000 to June 2001, show that the veteran 
was initially seen by a social worker in January 2000 seeking 
claims assistance for PTSD.  He was noted to need further 
evaluation and was promised the services requested.  In 
February 2000, he was admitted to the PTSD Group on a 
biweekly basis, and it was indicated by a social worker that 
he had a high level of reliving trauma, and was assessed as 
having severe chronic PTSD.  The veteran asked to be 
evaluated and, in February 2000, a psychosocial history was 
taken by a social worker at the Morgantown VetCenter which 
reported a histories similar to those recounted on the April 
1998 VA psychiatric examination.  He related that he dropped 
out of high school in 1958 and worked in construction until 
he was drafted; that he witnessed stressful episodes in 
Vietnam; that while on active duty, he was married for 9 
months and divorced, then remarried in 1969 and divorced in 
1986; that he raised his two sons from that second marriage; 
that when he returned from military service, he moved in with 
his brother until he remarried in 1969; that following 
service, he worked in oil well drilling; that he had multiple 
jobs, none lasting longer than 9 months; that he had a 
history of alcohol and fighting, but had not used alcohol for 
10 years; that he had no psychiatric hospitalizations and had 
not taken medication for his symptoms; and that he had been 
the care provider for his mother since 1991.  Mental status 
examination showed that his orientation was complete, his 
appearance was unkempt, and his manner anxious, while his 
speech was slowed, his memory and judgment impaired, and his 
affect inappropriate.  A history of some violent acting out 
was noted, but he denied suicidal or homicidal ideation.  The 
impression was moderate to severe PTSD.  A summary of the 
veteran's treatment, cited above, was provided the RO in 
March 2000.

Outpatient treatment records from the Morgantown VetCenter, 
dated in March 2000, noted that the veteran was able to 
relate well to the other group members, and had undergone 
psychological testing, reporting anger, rage, and avoidance 
issues.  In April 2000, he brought paperwork from the RO to 
the treatment team leader, and reported violent behavior 
after being continued at a 50 percent rating by the RO.  In 
May 2000, he was reported to be loud, belligerent and 
threatening, and to exhibit a persecutorial complex, and in 
June 2000, he was loud and animated, with pressured speech 
and a flattened affect, but was appropriate.  In June 2000, 
it was noted that the veteran attended group regularly, and 
was able to work on several of his issues, discuss his 
nightmares, control his anger, try to get out of the house 
more often to avoid an isolation pattern, and to increase 
sleep periods, and that various beneficial changes were seen 
during individual sessions.  He was noted to exhibit moderate 
to severe PTSD intermittently, and that he would require 
therapy, with probable medications and monitoring, and would 
be seen on an individual basis, if needed.  In July 2000, he 
reported great pain in his back, great anger, sleep 
disturbance, and avoidance of crowds, while in August and 
September 2000, he was loud, talkative and very involved in a 
discussion of how out-of-control his anger had gotten in the 
past.  In October 2000, the veteran was assigned to a new 
PTSD group which met on Mondays.  It was noted that the 
veteran had attended group regularly, and was able to work on 
several of his issues, discuss his nightmares, control his 
anger, try to get out of the house more often to avoid an 
isolation pattern, and to increase sleep periods.  He was 
noted to exhibit moderate to severe PTSD intermittently, and 
it was suggested that he might require therapy and 
medications; that he would be seen on an individual basis, if 
needed; and that he would be given assistance with benefits, 
if needed.  In November and December 2000, the veteran was 
talkative, complaining of society, politicians and 
restrictions placed on felons.  He reported that he had been 
hunting and enjoyed it, exhibited a persecutorial complex, 
and stated that he had gotten together with his sons and 
enjoyed it.  

Additional outpatient treatment records from the Morgantown 
VetCenter, dated in January 2001 show that he was talkative, 
sometimes illogical, and seemed angry.  Entries dated in 
February and March 2001, show that the veteran was doing 
"pretty well", that he was verbal and loud in group, and 
that he discussed his problems with law enforcement.  In 
April 2001, the veteran claimed that he had lived in the 
woods for years after service, and appeared angry and 
irritable.  Treatment notes in May 2001 noted that the 
veteran had attended group regularly, and was able to work on 
several of his issues, discuss his nightmares, control his 
anger, try to get out of the house more often to avoid an 
isolation pattern, and to increase sleep periods.  He was 
noted to exhibit moderate to severe PTSD symptoms 
intermittently, and reported re-living experiences and 
increased levels of avoidance, and it was indicated that he 
would require therapy and probably medications and 
monitoring.  It was indicated that various beneficial changes 
were seen during individual sessions.  It was again noted in 
May 2001 that the veteran was very negative and exhibited a 
persecutorial complex, and that he stated that he thought of 
Vietnam every day, and enjoyed a violent act committed while 
in Vietnam.  

Another Supplemental Statement of the Case was issued to the 
claimant and his representative in June 2002.  BY RO letter 
of September 2002, he was informed that his case was being 
returned to the Board, and that any hearing request or 
additional evidence should be submitted directly to the 
Board.



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002);  38 C.F.R. Part 4 (2002), Schedule for Rating 
Disabilities.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  
The evaluation of the same disability under various diagnoses 
is to be avoided. . . Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. Part 4, § 4.14 
(2002).

As noted, this case addresses the assignment of an initial 
rating for disability following an initial award of service 
connection for PTSD.  In such cases, the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App.  119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disability at issue from the 
date of the initial rating evaluation.  Fenderson, id.  As 
the medical evidence of record has been discussed in detail 
in the Evidence section of this decision, it will not be 
repeated except as necessary for purposes of explanation or 
clarification.  

A rating decision of November 1999 granted service connection 
for PTSD, effective February 20, 1998, and assigned a 50 
percent rating evaluation for that disability.  The veteran 
appealed, seeking a rating in excess of 50 percent for that 
service-connected disability.  

The record shows that a RO letter of May 17, 2001, informed 
of the evidence needed to support his claim, and was asked to 
complete and submit medical record release authorizations (VA 
Forms 21-4142) identifying the names, addresses and dates of 
treatment or examination by any VA or non-VA physicians or 
health care facilities so that the RO could request those 
records, and that the RO would request any medical records 
identified by the claimant.  The claimant made no response to 
that letter.  

The Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing a claim, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have evidence that is essential 
in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); reconsidered, 1 Vet. App. 406 (1991);  
Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996).  To the same 
point, the Federal Circuit Court has held that the general 
rule is that where evidence to prove a fact is peculiarly 
within the knowledge and competence of one of the parties, 
fairness requires that party to bear the burden of coming 
forward.  See Jensen v. Brown,  19 F.3d. 1413 (Fed. Cir. 
1994).  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling 
based on a General Rating Formula for Mental Disorders 
described at  38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(2002).  That formula provides that occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2002).

The record in this case is devoid of evidence of a 
psychiatric disability, including psychic trauma or PTSD, 
during active service, at the time of service separation in 
July 1969, or for many years thereafter.  The veteran's first 
claim for VA disability compensation benefits for a 
psychiatric disability was received at the RO in February 
1998, nearly 30 years after final service separation.  The 
report of VA PTSD examination in April 1998 showed that the 
veteran met the diagnostic criteria for PTSD; that 
psychological testing revealed moderate impairment; and that 
a clinical interview and mental status examination revealed 
findings which warranted assignment of GAF Score of 55 to 60, 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The rating 
decision of November 1999 assigned a 50 percent rating for 
that disability based upon the psychological testing results 
showing moderate impairment and clinical findings on 
interview and mental status examination of moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  

In order to warrant an increased rating of 70 percent for 
PTSD, the medical evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

The VA PTSD examination of April 1998 showed that the veteran 
was neatly dressed, and was cooperative, alert and well-
oriented, with clear and coherent speech and thought 
processes, and no evidence of a gross cognitive dysfunction 
or psychotic process.  His affect was restricted and his 
affect anxious, but his ability to abstract was fair, his 
judgment fair to good, and he denied current suicidal or 
homicidal ideation.  There were no findings of more than 
moderate deficiencies in work, school, family relations, 
judgment, or thinking due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; current impairment of impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene, although it was indicated that the veteran might 
have difficulty functioning in a normal 9 to 5 job because of 
an apparent intolerance for stressful situations.  

The records includes the veteran's treatment records from the 
VetCenter, Morgantown, as well as a treatment summary 
prepared in March 2000 by a social worker at that facility.  
The treatment records had been reviewed in detail, and the 
treatment summary shows that the reporting clinician stated 
that he had reviewed the veteran's history and the rating 
decision on appeal; that some of the information provided in 
his VA examination was contradictory to the self-reports of 
the veteran at the VetCenter; and that the veteran reported 
that had not been able to work for the last several months 
because of the severity of his PTSD and depression.  In 
addition, it was further noted that psychological testing 
administered at the VetCenter yielded scores which were 
significantly higher than similar tests scores on VA PTSD 
examination in April 1998.  However, the reporting clinician 
stated that those test scores revealed a moderate level of 
PTSD symptoms which were consistent with the veteran's verbal 
reports in group; that those scores were in a range that 
suggesting that the veteran was not exaggerating his symptom 
report; and that the score on the Beck Depression Inventory 
indicated a moderate level of clinical depression, with a low 
to moderate risk of suicide.  The Board is obliged to note, 
however, that during a mental status examination conducted in 
February 2000, prior to the writing of that report, the 
veteran specifically denied any suicidal ideation.  While the 
VetCenter treatment records show that veteran asserted in 
April 2001 that he had lived in the woods for years after 
service, he stated on the February 2000 mental status 
examination at that facility that when he returned from 
military service, he moved in with his brother until he 
remarried in 1969, and that he and his wife were married 
until 1986.

In addition, the reporting clinician stated that the 
interview and testing results were suggestive of a moderate 
to severe current level of PTSD; that there appeared to be a 
steady decline in functioning and a worsening of symptoms 
over the past 10 years; that the present level of functioning 
represented a decline from the impairment level found on the 
April 1998 report of VA PTSD examination; and that the 
veteran's PTSD would continue indefinitely at the current 
symptom level, causing him distress, and likely leading to 
even further restriction and impairment of significant 
activities, including work.  He identified the predominant 
features of the veteran's "situation" as PTSD, depression, 
suicidal ideation, and volatile behavior, and estimated that 
the veteran's GAF Score was 45, indicative of serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  

Because of the apparent discrepancy between the findings on 
VA PTSD examination in April 1998 and the March 2000 
treatment summary, and the veteran's complaints as to the 
adequacy of that examination, the Board remanded the case in 
order to procure the treatment records from the Morgantown 
VetCenter, and to afford the veteran another VA PTSD 
examination.  

The report of VA PTSD examination, conducted in July 2000, 
cited the examiner's review of the entire record, and the 
findings on current mental status examination that the 
veteran exhibited adequate grooming and hygiene; that he was 
alert, cooperative, occasionally jovial, and oriented in all 
spheres; that his speech was  relevant and coherent, and 
there was no evidence of illogical, obscure, or irrelevant 
speech.  The veteran was found to have no cognitive 
disorders, spatial disorientation, or auditory or visual 
hallucinations, and there were no disturbed or psychotic 
thought processes or behavior, and no evidence of gross 
repudiation of reality.  In addition, the VA psychiatric 
examiner found that the veteran had a broad range of affect 
with no flattening, no difficulty in abstract thinking, no 
difficulty in understanding complex commands, and no 
impairment of short or long-term memory; that his judgment 
was unimpaired, his behavior was appropriate and controlled, 
and there was no evidence or recent history of impaired 
impulse control.  

The VA psychiatric examiner further noted that despite the 
veteran's complaints of depression, he did not appear overtly 
depressed; that he reported getting 3 to 4 hours of sleep 
nightly, with a history of dreams of Vietnam, but none in the 
past six weeks; that he related a long history of suicidal or 
homicidal ideation, but none in the past year; that he did 
not appear to be a danger to himself or others; and that 
while he reported avoidance of stimuli associated with his 
Vietnam experiences, he was able to hunt using firearms 
without difficulty.  Although it was noted that the veteran 
reported intrusive recollections and occasional apparent 
dissociative experiences related to his Vietnam memories, it 
was found that he was capable of carrying out the activities 
of daily living, including maintaining personal hygiene, 
without difficulty.  In addition, a battery of psychological 
tests were repeated, and strongly suggested gross symptom 
over-reporting and possible malingering.  

The Axis I diagnosis was PTSD, mild to moderate; Axis II was 
deferred;, Axis III cited his medical history; Axis IV showed 
limited socialization, limited finances, and caretaking 
responsibilities; and the Axis V GAF score was 55, which the 
examiner stated reflected moderate symptoms or moderate 
difficulty in social, occupational, or school functioning; 
and the veteran was found to be capable of managing his 
affairs and employable.  The examiner further stated that the 
findings on the current VA PTSD examination were consistent 
with the VA examination conducted in April 1998; that the 
veteran continued to meet the diagnostic criteria for PTSD; 
that this disorder did not appear to be significantly worse 
than when diagnosed and reported in April 1998; and that his 
performance on psychological testing suggested deliberate 
over-reporting of symptomatology in order to appear much 
sicker than he is, and possible malingering for compensation 
purposes.  It was noted that the veteran had not been under 
psychiatric care since the April 1998 examination, but 
attended bi-weekly support sessions with a social worker, 
representing his only treatment for PTSD; that he had never 
had a psychiatric hospitalization or taken any kind of 
psychotropic medication to control symptoms; and that the 
veteran acknowledged that he would possibly be employable if 
accommodations were made for his reported inability to stand 
for long periods of time.

Again, there were no clinical findings that the veteran's 
service-connected PTSD was productive of more than moderate 
occupational and social impairment, or more than moderate 
deficiencies in work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  In fact, the recent VA 
PTSD examination specifically noted the absence of such 
findings.  

The Board further notes that the July 2001 PTSD examination 
shows that the veteran appeared to focus upon the disabling 
aspects of his nonservice-connected chronic back injury 
rather than any psychiatric impairment resulting from his 
service-connected PTSD.  However, the record shows that he is 
able to drive; that he stated that he doesn't do much other 
than walk in the winter; that he usually gets up every 
morning, leaves the house and stays out all day; that he 
states that he spends most of his time hunting and fishing; 
and that he acknowledges that he would possibly be employable 
if accommodations were made for his reported inability to 
stand for long periods of time.  In addition, the veteran 
reported on his initial VA examination that his frequent jobs 
changes was because they failed to keep his interest and 
because of the need to provide health care for his mother, 
with whom he lived.  In addition, he noted that he had last 
worked in October, at which time he ruptured a disc in his 
back and was currently receiving private medical treatment 
and drawing Workman's Compensation benefits.  

In addition, although the veteran has reported a belief that 
he experiences emotional numbing (lack of feelings), the 
record shows that he has reported that he raised his two sons 
himself; that he enjoyed their recently spending time 
together; and that he lives with his girlfriend and has been 
the primary caregiver for his mother since 1991.  The Board 
does not find that those facts support a finding of inability 
to establish and maintain effective relationships.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997);  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  In assessing such evidence, the failure of the 
physician to provide a basis  for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.  

The Board must account for the evidence it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  Gabrielson v. Brown, 7 vet. 
App.36, 39-40 (1994).  It is not error for the Board to favor 
one competent medical opinion over another when the Board 
gives an adequate statement of reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 432-3 (1995).

In this case, the record shows that the claimant was afforded 
two VA PTSD examinations by qualified examiners, both of whom 
had access to and reviewed the veteran's claims folder, 
including his pertinent psychosocial histories, and both of 
whom conducted psychological testing and evaluation, as well 
as mental status examinations, of the veteran, and both of 
whom provided complete and detailed reports of their findings 
and medical opinions, citing the applicable diagnostic 
criteria.  The Board finds that those examination reports and 
opinions are entitled to significant weight in evaluating the 
veteran's service-connected PTSD, and has relied upon the 
reported findings on psychological testing and evaluation, 
and on clinical interviews and mental status examinations.  

The Board finds that the evaluative findings and conclusions 
reported on those VA PTSD examinations are entitled to 
greater weight as to the degree of the veteran's disability 
stemming from PTSD than the outpatient treatment records 
reported by social workers at the VetCenter, who are not 
shown to have any particular special qualifications or 
expertise in diagnosing or evaluating PTSD; that those 
VetCenter outpatient records show that the veteran stated 
that he sought assistance with his benefit claim; that none 
of the individuals at the VetCenter, including the individual 
who prepared the March 2000 treatment summary, have reviewed 
the veteran's claims folder or the reports of VA PTSD 
examinations; that the social worker who prepared the March 
2000 treatment summary acknowledged that he was very limited 
in the amount of information he could provide; and that the 
cited treatment summary includes conclusions that do not 
appropriately reflect the findings on outpatient treatment or 
on the mental status examination conducted at that facility 
in February 2000.  Furthermore, the record shows that despite 
the conclusions drawn on the March 2000 treatment summary as 
to the alleged severity of the veteran's condition, including 
the finding that the veteran presents a risk of suicide, no 
medications have been prescribed for the symptoms cited.  To 
the same point, the assertion that the veteran has 
experienced a steady decline in functioning and a worsening 
of symptoms over the past 10 years is not supported in the 
evidentiary record or otherwise shown to have a factual 
basis, and appears to reflect nothing more than the veteran's 
complaints, while the assertion that his level of functioning 
has declined since the April 1998 VA PTSD examination is 
specifically contradicted in the July 2001 report of VA PTSD 
examination.  In addition, based upon the inconsistencies and 
internal contradictions in the veteran's relation of his 
activities, history and symptoms, and the findings of over-
reporting for secondary gain on his psychological testing, 
the Board finds that the veteran is not a reliable historian 
or a credible witness.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that an initial rating in excess of 
50 percent for service-connected PTSD is not warranted.  
Accordingly, the appeal for an initial rating in excess of 50 
percent for service-connected PTSD must be denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 50 percent for service-
connected PTSD is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

